Citation Nr: 1210209	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  11-32 960	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation based on the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Louisville, Kentucky, which denied special monthly compensation based on the loss of use of a creative organ.

The Columbia, South Carolina RO currently has jurisdiction.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran asserts that he has the loss of use of a creating organ as a result of treatment for his service-connected prostate cancer.

Special monthly compensation is payable if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  Impotence is tantamount to loss of use of a creative organ.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011).

In letters dated in September 2010, I. Y. Marshall, M.D., and L. B. Clay, M.D., reported that the Veteran had been diagnosed as having adenocarcinoma of the prostate based on a biopsy conducted in July 2010.  He was said to have been started on, or would soon start hormonal therapy for downsizing of the prostate gland volume brachytherapy seed implant once achieved sufficient volume downsizing had been achieved.  

Records of the reported treatment are not included in the claims folder or in Virtual VA.  VA has a duty to obtain records of treatment reported by private physicians.  Massey v. Brown, 7 Vet App 204 (1994).  VA has also adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2009).

Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).

A VA examination report dated in November 2010 shows that the Veteran reported that he was totally unable to obtain and maintain an erection sufficient for vaginal penetration with climax and ejaculation.  The assessment, in pertinent part, was erectile dysfunction, secondary to neurovascular changes from aging.  The examiner did not provide a rationale for this opinion.  A medical opinion is inadequate unless supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for prostate cancer, including that provided by Drs. Clay and Marshall.

If the Veteran does not provide the authorizations, tell him that he should obtain and submit the records himself.

Inform the Veteran of any records that cannot be obtained, of the efforts made to obtain the records and of any further action that will be taken on his claim.  

2.  After obtaining any available treatment records, refer the claims file and any relevant records located in Virtual VA to the VA examiner who examined the Veteran in November 2010 for an opinion, based on a review of the claims file, as to whether it is at least as likely as not that the Veteran's loss of use of a creative organ is proximately due to, or the result of, his service-connected prostate cancer.

The examiner shall also provide an opinion as to whether it is at least as likely as not, that the Veteran's erectile dysfunction is permanently aggravated by his service-connected prostate cancer. 

If aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's erectile dysfunction found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected prostate cancer based on medical considerations. 

The examiner must provide a rationale for the opinions provided.

The examiner should acknowledge and comment on the Veteran's competent report as to the onset and continuity of symptoms.

If the same VA examiner is unavailable, another qualified examiner should provide the requested opinion.  The Veteran should be afforded any additional examination that is recommended.

3.  The agency of original jurisdiction (AOJ) should review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken.

4.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This remand is to obtain additional information and comply with due process considerations.  No inference shall be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

